DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on May 05, 2020, and the claims 1 -20 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-20 of U.S. patent application no. 15/838,233 (Now U.S. patent US 10,644,968 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 1-4, 6-20 of the instant application and thus anticipate the claims of the instant application.   Claims 1-4, 6-20 of the instant application are therefore not patentably distinct from claims 1-4, 6-20 of the U.S. Patent U.S. patent US 10,644,968 B1 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.

Instant application (16/867,436)
Patent (10,644,968 B1)
1. A method of data sampling, comprising: at a computer system having one or more processors spn; defining a backward probability decay relationship associating each time within the sliding window with a respective priority threshold; for a current time te, storing a current data sample consisting of data items whose associated timestamps t fall within the time span t, - tspan < t < t, and have priority values below the respective priority thresholds associated with the timestamps of the data items; and iteratively moving the sliding window forward by a time increment At, including: determining a provisional data sample consisting of data items whose timestamps t fall within the time span t, - tspan + At < t < t, + At and have priority values below the backward probability decay relationship; incrementally scaling the backward probability decay relationship to adjust a size of the provisional data sample to match the target buffer size; and when the size of the provisional data sample matches the target buffer 









2. The method of claim 1, further comprising assigning priority values according to sizes of the data items.  

3. The method of claim 2, further comprising assigning a peak priority value to data items whose sizes fall within a preferred range of sizes.  
4. The method of claim 1, further comprising assigning, to each data item, a respective priority value that is proportional to a respective size of the respective data item.  



6. The method of claim 1, wherein the priority values are assigned to the data items randomly or pseudo-randomly.  
7. The method of claim 1, wherein the backward probability decay relationship is continuous and monotonically increasing with respect to a time in the sliding window.  

9. The method of claim 1, wherein the backward probability decay relationship is linear, with a peak value at tc and reaching zero at tc - tspan.  
10. The method of claim 1, further comprising: for each of the data items in the updated current data sample, determining a respective weight according to the respective timestamp of the respective data item; and combining the data items in the updated current data sample using the respective weight of each data item.  
11. The method of claim 1, further comprising: prior to incrementally scaling the backward probability decay relationship, determining a predefined variation for a decay rate of the backward probability decay relationship, the predefined variation selected to cause the size of the provisional data sample to change by a predefined unit number; wherein incrementally scaling the backward probability decay relationship further includes gradually varying the decay rate of the backward probability decay relationship using the predefined variation until the size of the provisional data sample matches the target buffer size.  
12. The method of claim 1, wherein incrementally scaling the backward probability decay relationship comprises an iterative process further including:  061127-5189-US- 31 -Patent Applicationlifting up the backward probability decay relationship from one end of the moved sliding window, including increasing a decay rate of the backward probability decay relationship by a first predefined variation; determining the size of the provisional data sample corresponding to the 
13. The method of claim 12, wherein the second predefined variation is half of the first predefined variation.  
14. The method of claim 1, wherein incrementally scaling the backward probability decay relationship further comprises: fixing the backward probability decay relationship at one of two end times t, + At and tc - tspan + At of the sliding window.  
15. The method of claim 1, wherein the time increment At corresponds to a sampling resolution associated with the data stream.  
16. The method of claim 1, wherein the sliding window includes two or more temporal regions, and the backward probability decay relationship decays backward with two or more decay rates, each of the two or more decay rates being associated with a respective temporal region.  
17. The method of claim 16, wherein incrementally scaling the backward probability decay relationship further comprises 
18. The method of claim 16, wherein a subset of the two or more decay rates is varied to match the size of the provisional data sample to the target buffer size.

wherein a portion of the memory is allocated as a data storage buffer: receiving a data stream including a plurality of data items, wherein each data item has an associated timestamp, and assigning a respective priority value to each data item, thereby representing each of the data items as a point on a two-dimensional graph whose axes are time and priority; defining a sliding window that covers a predetermined length of time tspan on the time axis and uses a backward probability decay curve to specify what priority values are included in the sliding window for each time value in the predetermined length of time, thereby defining, for a current time tc, a current data sample consisting of data items whose timestamps t fall within the time span t, - tspan < t < t, and have priority values below the backward probability decay curve; storing the current data sample in the data storage buffer; and iteratively moving the sliding window forward by a time increment At, including: determining a provisional data sample consisting of data items whose timestamps t fall within the time span t, - tspan + At < t < t, + At and have priority values below the backward probability decay curve; comparing a size of the provisional data sample to a size of the data storage buffer; when the size of the provisional data sample differs from the size of the data storage buffer, incrementally scaling the backward probability decay curve to adjust the size of the provisional data sample included in the sliding window so that the size of the provisional data sample matches the size of the data storage buffer; and storing the provisional data sample as an updated current data sample in the data storage buffer.
2. The method of claim 1, wherein assigning a respective priority value to each data item comprises assigning priority values according to sizes of the data items.  
3. The method of claim 2, wherein assigning a respective priority value to each data item comprises assigning a peak priority value to data items whose sizes fall within a preferred range of sizes.  
4. The method of claim 2, wherein assigning a respective priority value to each data item comprises assigning, to each data item, a respective priority value that is proportional to the respective size of the respective data item.  
 
6. The method of claim 1, wherein the priority values are assigned to the data items randomly or pseudo-randomly.  
7. The method of claim 1, wherein the backward probability decay curve is continuous and monotonically increasing.  
c-.  
9. The method of claim 1, wherein the backward probability decay curve is linear, with a peak value at tc and reaching zero at t, - tspan.  
10. The method of claim 1, further comprising: for each of the data items in the updated current data sample, determining a weight according to the timestamp of the respective data item; and combining the data items in the updated current data sample using the respective weight of each data item.  
11. The method of claim 1, further comprising: prior to incrementally scaling the backward probability decay curve, determining a predefined variation for a decay rate of the backward probability decay curve, the predefined variation selected to cause the size of the provisional data sample to change by a predefined unit number;  061127-5067-US-31 -Patent Applicationwherein incrementally scaling the backward probability decay curve further includes gradually varying the decay rate of the backward probability decay curve using the predetermined variation until the size of the provisional data sample matches the size of the data storage buffer.  
12. The method of claim 1, wherein incrementally scaling the backward probability decay curve comprises an iterative process further including: lifting up the backward probability decay curve from one end of the moved sliding window, including increasing a decay rate of the backward probability decay curve by a first predefined variation; determining the size of the provisional data sample corresponding to the first predefined 
13. The method of claim 12, wherein the second predefined variation is half of the first predefined variation.  
14. The method of claim 1, wherein incrementally scaling the backward probability decay curve further comprises: fixing the backward probability decay curve at one of two end times t, + At and t, - tspan + At of the sliding window.  
15. The method of claim 1, wherein the time increment At corresponds to a sampling resolution associated with the data stream.  
16. The method of claim 1, wherein the sliding window includes two or more temporal regions, and the backward probability decay curve decays backward with two or more decay rates, each of the two or more decay rates being associated with a respective temporal region.  
17. The method of claim 16, wherein incrementally scaling the backward probability decay curve further comprises simultaneously varying the two or more decay rates by a same single proportionality factor.  




Claims: 19-20 (repeating claims)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457